Title: From George Washington to Tobias Lear, 6 May 1794
From: Washington, George
To: Lear, Tobias


               
                  My dear Sir,
                  Philadelphia 6th May 1794
               
               Your letter of the 26th of Jany with a Postscript of the 30th of the same month, by Captn Truxton, and another of the 12th of Feby by a Vessel to New York, I have safely received. But neither the one from Glasgow (with the box) nor the other by the Peggy, referred to in the above letters, are yet come to hand.
               The Watch, and Portrait of the Earl of Buchan, were received in very good order. The first pleases, and for your attention to it Mrs Washington prays you to accept her thanks. The extra cost, together with the prices of the other articles from Glasgow & London, shall be paid so soon as I can find a person disposed to receive the amount; & this I shall know, probably, when I converse with Mr Dalton; who, I believe, is on a visit to the Federal City; as he proposed to set out for it on Monday last.
               The reception you met with from the Earl of Buchan & Sir John Sinclair, gives me sincere pleasure, and I am glad to find they have introduced you to characters which may not only contribute to your present gratifications, but which, in the revolution of events, may be of service in a future walk of life; without a possible disservice, that results not from imprudence; against which your own good sense will always secure you.
               I am much obliged to you for the several communications in your letters which have come to hand. I place great reliance on them. The opportunities you derive from mixing with people in different walks—high & low—of different descriptions—and of different political sentiments, must have afforded you an extensive range for observation & comparison: more so, by far, than could fall to the lot of a stationary character, who is always revolving in a particular circle.
               
               I am equally well pleased to hear that the concerns in which you are more immediately interested, are in as promising a train as the peculiarly disturbed state of matters in Europe would allow you to expect. I hope they will continue, and that your plans may be accomplished to the fullest extent of your wishes.
               Mr Pearce, my present Manager at Mount Vernon, has been directed to send for your fruit Trees the moment he hears of the Peggy’s arrival at George Town; and my Gardener is instructed to take particular care of them until they are otherwise disposed of by you; but as the Vessel had not arrived the 29th Ulto (when I heard from Mr Pearce) there is much reason to fear they will come too late, as a mild & placid March & pleasant April (except the first days of it) have caused a most luxurient vegitation this Spring, with us, from North to South.
               Not knowing where you may be, when this letter shall have reached London—nor the hazard it might run in following you if you should have left that metropolis—I shall do little more than touch political Subjects. To tell you that the order of his Britannic Majesty in Council of the 8th of June last, respecting Neutral vessels had given much discontent to the United States—and, that that of the 6th of November, & its results, had thrown them into a flame, will hardly be News to you when you shall have received this letter. The subsequent order of the 8th of Januy has, in a degree, allayed the violence of the heat; but will by no means satisfy them without reparation for the Spoliations of our Trade—& the injuries we sustain from the non-performance of the Treaty of Peace.
               To effect these, if possible by temperate means, by fair, & firm negotiation, an Envoy extraordinary is appointed, and will, I expect, Sail in a few days. Mr Jay is chosen for this mission. Mr John Trumbell goes as his private Secretary.
               Many measures have been moved in Congress in consequence of the aforementioned orders of the British Cabinet. Some have passed into Acts, and others are yet pending. Those which have become Laws are; one for fortifying our principal Sea ports (which is now in vigorous execution) and another for raising an additional Corps of 800 Artillery men for the defence of them, & for other purposes.  The Bills which are pending, are to complete our present Military establishment. To raise an Army of 25,000 men in addition thereto. and to Organise—put
                  
                  in training—and to hold in readiness at a minute’s warning, a select Corps of 80,000 Militia. Of the passing of the first & last of these, no doubt seems to be entertained on either side of the House; but those who are fearful of what they call a standing Army, will give all the opposition they can to the other. The result therefore none will predict in the present stage of the business.
               Besides these, a Bill passed the House of Representatives by a large Majority, founded on the following preamble, & resolution. "Whereas, the injuries which have been suffered, and may be suffered by the United States, from violations committed by Great Britain, on their neutral rights & commercial interests, as well as from her failure to execute the seventh article of the treaty of peace, render it expedient for the interests of the United States, that the commercial intercourse between the two Countries should not continue to be carried on in the extent at present allowed:
               "Resolved, That from and after the first day of November next, all commercial intercourse between the Citizens of the United States, and the subjects of the King of Great Britain, or the citizens or subjects of any other nation, so far as the same respects articles of the growth or manufacture of G: Britain or Ireland, shall be prohibited."
               This measure was arrested in the Senate, at the third reading, by the casting vote of the Vice-President; not, as it is said, and generally believed, from a disinclination to the ulterior expediency of the measure, but from a desire to try the effect of Negotiation previous thereto.
               Sequestration of British property (not including that in the funds) and other expedients of a similar kind, have been agitated in the House of Representatives, but Seems, I think, to be talked off the Stage.
               The Packet from Mr Bartraud to Mr Jefferson was forwarded by the first Post after it reached my hands.  Mr Jefferson resigned the Office of Secretary of State the first of January, & was succeeded by the late Attorney General Mr Randolph; whose place of Attorney General is filled by Judge Bradford, of this State (Pennsyla).
               Enclosed I give you the trouble of receiving the copy of a letter which I wrote to Mr Arthur Young, by Mr Willm Morris, on the 12th of december last. At the time that letter was written I had no
                  
                  knowledge of Mr Youngs late appointment, as Secretary of the National board of Agriculture, nor of the change of his political sentiments.  It is not improbable but that he has, already, or will, make you acquainted with the purport of the above letter. Be this however, as it may, my inducement to send you a copy of it, is, that if the case should be otherwise—if there appears to be any repugnance on his part to comply with my wishes—and a fair occasion should occur of mentioning the matter in the course of your perigrinations through England, Scotland or elsewhere, and you see no impropriety from circumstances, or your view of the subject at the moment, I should be glad if you were to do it. My wish further is, to dispose of the lands I have had restored to me by Mr De Barth; and in short my settled lands in the Western parts of this State, in the Counties of Fayette & Washington. I have raised the price of my lands on the Ohio & great Kanhawa to twenty shillings Virga currency pr Acre; the tract in Fayette (about 1700 Acres) to forty, and that in Washington to thirty shillgs pr Acre, Pennsylvania Curry—3,000 Acres.
               I have no scruple to disclose to you, that my motives to these sales (as hath been, in part, expressed to Mr Young) are to reduce my income, be it more or less, to specialties; that the remainder of my days may, thereby, be more tranquil & freer from cares; and that I may be enabled (knowing precisely what my dependence is) to do as much good with it as the resource will admit—for although, in the estimation of the world I possess a good, & clear estate; yet, so unproductive is it, that I am oftentimes ashamed to refuse aids which I cannot afford, unless I was to sell part of it, to answer the purpose.
               You are so well acquainted with the situation, and quality of the lands which are herementioned, for Sale, that it is almost unnecessary to go more into detail respecting them, with you. Those however on the Ohio, between the mouths of the little and Great Kanhawa, are in three tracts—the first containing 2314 Acres, laying on the Banks of the River, abt 12 Miles below Mariatte—the 2d 2448. Acres, still lower down (being the 4th large bottom on the East side of the River)—and the 3d, on the same side, opposite to the Great Bend in the River, containing 4395 Acres; all of which are of the first quality.  The Lands on the Great Kanhawa are in no respect inferior. They are contained in four Patents; the first, beginning within two miles of
                  
                  the mouth of that river, & contains 10,990 Acres of the richest bottom; stretching 17 or 18 Miles along the river. The next of 7276 Acres is a little above the last, on the opposite side of the River; and the other two are still higher up, at the Mouth of, & on Coal River; both are of the first quality; containing together about 5,000 Acres.
               Although it is my wish to convert these lands into Cash on the terms, and for the purposes mentioned—yet, for reasons which will readily occur to you, I would not hawk them about as some do; if they were never to be sold.
               I wish most sincerely that some inducement could be offered Professor Anderson which would bring him to this Country. His labours are certainly ingenious, & worthy of encouragement; but I fear it will not be in my power to avail these states of them. His communications however, are under consideration.
               Often through the medium of Mr Langdon, we hear of your Son Lincoln, & with pleasure that he continues to be the healthy & sprightly child he formerly was. He declared if his Ticket should turn up a prize, he would go and live in the Federal City. He did not consider, poor little fellow, that some of the prizes would hardly build him a Baby house, nor foresee that one of these small tickets would be his lot. Having drawn no more than ten dollars.
               Mr Bl——ts Agency in this lottery will, it is feared, be more productive of thorns than roses; the matter is not yet wound up—& the Commissioners appear to be uneasy. In all other respects, matters as far as the acct of them have come to my knowledge, are going on well.
               My public avocations will not, at any rate, admit of more than a flying trip to Mount Vernon for a few days, this Summer: this not suiting Mrs Washington, I have taken a house in German town to avoid the heat of this City in the months of July & August—She, Nelly & the rest of the family, unite with me in every good wish for your health, prosperity and safe return; than whom none, you may be assured, offers them with more sincerity. With Affection & regard I am and always shall be—Yours
               
                  Go: Washington
               
            